Dear Ms. Atkins:
In response to your inquiry of recent date, the law does not prohibit the Clerk of the Civil District Court for the Parish of Orleans from contracting to provide part-time legal services to a state board or commission.
Of potential concern is R.S. 42:63 (D) of the Louisiana Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., providing in part:
  "No person holding an elective office in a political subdivision of this State shall. . . . hold at the same time employment in the government of this State, or in the same political subdivision in which he holds an elective office. . . ."
A clerk of court, holding elective office, would be prohibited from holding "employment in the government of this state." R.S. 42:62 (3) defines "employment" as:
  "any job compensated on a salary or per diem basis, other than an elective or appointive office in which a person is an employee of the State government or of a political subdivision thereof."
However, a person who has a contract to provide professional services does not hold "employment" as defined in R.S. 42:62 (3) and thus R.S. 42:63
(D) is not violated.
We conclude you may continue as clerk of court and contract to perform legal services for a state board or commission. Attached is Attorney General Opinion 91-449, which reaches the same conclusion.
Very truly yours,
                                  CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: ____________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
OPINION NUMBER 91-449
April 13, 1992
10 CLERKS OF COURT — Compensation  Fees: Powers  Duties
78 OFFICERS — Dual Office Holding
R.S. 42:62; R.S. 43:63
Dual office holding law would not prohibit the Clerk of the First City Court of Orleans Parish from performing legal services on a contract basis for the State of Louisiana.
Honorable Rose Ledet Clerk of First City Court 421 Loyola Avenue New Orleans, Louisiana 70112